Order unanimously affirmed without costs. Memorandum: We reject respondent’s contention that petitioner failed to provide assistance and services tailored to meet the needs of respondent or that petitioner failed to demonstrate that it made diligent efforts to reunite respondent and her child. Petitioner’s efforts were repeatedly frustrated by respondent’s failure to visit the child or to participate in services that were provided by the agency and by respondent’s frequent relocation to distant locales in New York and in other States (cf., Matter of Sheila G., 61 NY2d 368, 385; Matter of Brooke Louise H., 158 AD2d 425). Thus, we affirm the finding of permanent neglect for reasons stated in the decision at Family Court following the fact-finding hearing. (Appeal from Order of Monroe County Family Court, Taddeo, J.—Permanent Neglect.) Present—Balio, J. P., Lawton, Callahan, Doerr and Boehm, JJ.